 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMAAL THOMAS,                                     No. 2:16-cv-02691-JAM-CKD (PC)
12                         Plaintiff,
13            v.                                         ORDER
14    CHAD DARLING, et al.,
15                         Defendants.
16

17           This case was voluntarily dismissed on August 5, 2019 pursuant to the terms of a

18   settlement agreement reached between plaintiff and defendant Darling. ECF No. 73. However,

19   on September18, 2019, plaintiff filed a motion requesting to change the payee who receives the

20   settlement proceeds. ECF No. 75. Defendant Darling filed a response on September 23, 2019

21   indicating that a new payee form was sent to the designated individual and a revised settlement

22   agreement was sent to plaintiff to sign. ECF No. 76. Plaintiff has not filed a reply to defendant

23   Darling’s response.

24           Accordingly, IT IS HEREBY ORDERED that within 14 days from the date of this order

25   plaintiff shall file: 1) a reply to defendant Darling’s response indicating the status of the

26   settlement payment; or, 2) a notice to withdraw his motion to amend the settlement agreement if

27   the parties have resolved the matter.

28   /////
                                                         1
 1   Dated: February 18, 2020
                                 _____________________________________
 2
                                 CAROLYN K. DELANEY
 3                               UNITED STATES MAGISTRATE JUDGE

 4

 5

 6   12/thom2691.oscpayee.docx

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                  2
